Curia, per Dunkin, Chancellor.
This is a very hard case; it is not, perhaps, relieved by the recollection, that the father of the complainant, influenced by high and ho*114norable motives, declined, a settlement of his daughter’s estate, when it was proposed by the intestate, on the eve of their marriage. According to his testimony at the hearing, he had not been long acquainted with the intestate; but he doubted the general policy of such arrangements. He thought the experience of a twelve-month would enable him to judge whether such a measure would be expedient; and, as the husband was not to have the actual possession of his wife’s property, he erroneously supposed that his marital rights would not, in the mean time, attach. However much the mistake may be regretted, it is not in the power of the Court to modify the law, or alter the decisions, in order to relieve against individual hardship. After carefully reviewing the authorities cited by the decree, it seems impossible to withdraw the case from the principles there established or recognized.
Pettigru & Lesesne, for the motion.
The decree is affirmed.
BENJ. F, DUNKIN,